129 F.3d 124
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.William CHISM, individually and as personal representativeof the Estate of David Chism;  Maria Chism, Brent Chism, aminor, Branden Chism, a minor by and through their GuardianAd Litem, Cheri Ann Morrow, Plaintiffs-Appellants,v.COUNTY OF SAN BERNARDINO, Sgt. Darryl Heller, Defendants-Appellees.
No. 96-55804.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Sept. 11, 1997.Decided Nov. 7, 1997.

1
Appeal from the United States District Court for the Central District of California, No. CV-94-0134-RT;  Robert Timlin, District Judge, Presiding.


2
Before:  PREGERSON and HAWKINS, Circuit Judges, and WEINER, Senior District Judge.**


3
ORDER*


4
All appealed from District Court orders and judgments described in the amended notice of appeal filed June 13, 1996 are affirmed for the reasons set forth therein.



**
 The Honorable Charles R. Weiner, Senior United States District Judge for the Eastern District of Pennsylvania, sitting by designation


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3